Citation Nr: 1031304	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  02-03 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a duodenal ulcer 
secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diverticulitis 
secondary to PTSD.

3.  Entitlement to service connection for a bilateral foot 
disorder, to include any diagnosed joint or skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active military duty from August 1966 to 
August 1970.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a February 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts. 

The Veteran appeared at a Travel Board hearing in November 2002 
before a Veterans Law Judge (VLJ).  A transcript of the hearing 
testimony is associated with the claims file.  The case was 
thereafter remanded in June 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

A July 2010 Board letter informed the Veteran that the VLJ who 
conducted his 2002 hearing is no longer at the Board, and 
inquired if he desired another hearing.  See 38 C.F.R. § 20.707 
(2009).  In July 2010, the Veteran advised that he desired 
another Board hearing at the RO.

Accordingly, the case is REMANDED for the following action:

The RO shall schedule a hearing as requested 
before a Veterans Law Judge at the earliest 
available opportunity, in accordance with 
applicable procedures, and notify the Veteran 
of the date and time thereof.  If he wishes 
to withdraw the request for the hearing, that 
should be done by written document submitted 
to the RO. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  VA will notify him if further action is required on 
his part.  He has the right to submit additional evidence and 
argument on the
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


